Title: To George Washington from Fielding Lewis, 24 May 1773
From: Lewis, Fielding
To: Washington, George



Dear Sir
May 24th 1773

Inclos’d you have Whitings Bond the Ballance of which Mr Mongomery refuses to pay, also Buckners Bond, no part thereof paid, also Armisteads Exs. Protest have not seen him since you sent me the protest. Inclos’d is a state of Money recd & paid for you at Wmsburg by which you will be able to settle your Accts. Our Wheat is better than common and I think it’s generally so that I have seen, Tobacco is become a drug the highest price with us is 12/6 Cash ⅌ hundred, and I beleive little could be sold for the ready at that price, as there appears to be little or no Money in cerculation the Merchts will not make any Money engagements on that account as it is allmost impossible to comply with them. I expect there will be a necessity for the Assemblys doing something in the matter unless times mend, for all the Specie will be sent away & the Treasury get the paper. I am Dr Sr your most Affectionate Humble Servant

Fielding Lewis

